Citation Nr: 1130328	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  08-20 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than January 16, 2007, for the grant of service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had been submitted to reopen and grant the claim of entitlement to service connection for PTSD and assigned a 30 percent disability rating, effective January 16, 2007. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. The Veteran's initial claim for entitlement to service connection for PTSD was received on November 9, 2004. That claim was denied in a February 2005 rating decision and the Veteran did not appeal that decision.

3. Following the final February 2005 rating decision, the Veteran submitted additional relevant service department records that had not been associated with the claims file at the time of the February 2005 rating decision. 


CONCLUSION OF LAW

The criteria for entitlement to an effective date of November 9, 2004 for the grant of service connection for PTSD, have been met. 38 U.S.C.A. § 5110 (West Supp. 2010); 38 C.F.R. §§ 3.156, 3.400 (2010). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  

II.  Decision

The Veteran contends that he is entitled to an effective date earlier than January 16, 2006, for the award of service connection for PTSD. Specifically, he asserts that the effective date should be July 19, 2004.

With regard to a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service, or (2) the date of receipt of claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(b)(2)(i) (2010).

Under VA regulations, a 'claim-application' means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p) (2010). A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the law administered by VA. 38 C.F.R. § 3.151 (2010).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such an informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2010); Norris v. West, 12 Vet. App. 413 (1999).

At any time after VA issues a decision on a claim, if it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim. 38 C.F.R. § 3.156(c) (2010). Such records include service records that are related to a claimed in-service event. Id. This regulation does not apply to records that VA could not have obtained when it decided the claim because they did not exist or because the claimant failed to provide sufficient information for VA to identify and obtain the records. Id. at (c)(2). An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously denied claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim. Id. 

In this case, the Veteran's initial informal claim for service connection for PTSD was received on November 9, 2004, via a VA Form 21-4138, more than a year after separation from service. The claim was denied on the merits in a February 2005 rating decision. The evidence of record at the time of the rating decision included the Veteran's service treatment records from November 1963 to November 1965, service personnel records, private treatment records from June 1990 to September 1990, and VA outpatient treatment records from July 2004 to October 2004. The Board notes that the VA outpatient treatment records show the Veteran's diagnosis of depression/ethanol (ETOH) abuse-PTSD on July 19, 2004, and of alcohol dependency, rule out substance induced mood disorder versus depression not otherwise specified in August 2004. There was no evidence of an in-service stressor, that he received any awards indicative of combat in service, or any indication that the Veteran was engaged in combat during service. The February 2005 rating decision denied the claim because there was no evidence of an in-service stressor associated with the Veteran's diagnosis of PTSD and the evidence of record was insufficient to confirm that the Veteran actually engaged in combat or was a prisoner of war.

On January 16, 2007, the RO received the Veteran's informal application to reopen his claim of entitlement to service connection for PTSD, via a personal statement. Attached to the Veteran's personal statement was a copy of his DD Form 214, a copy of the February 2005 rating decision, a January/February 2003 newspaper article, a September 2000 private treatment statement pertaining to the Veteran's non-psychiatric disabilities, a December 1994 buddy statement with a list of United States Army personnel, to include the Veteran, who served as active participants of the Ia Drang Valley Battles of Landing Zone XRAY and Landing Zone ALBANY in Vietnam from November 12, 1965 to November 20, 1965, and an October 1965 extract from the 1st Calvary Division listing the Veteran as a recipient of the Combat Infantryman Badge (CIB). 

The Veteran was afforded a June 2007 VA examination in connection with his claim on appeal, and he was diagnosed, in pertinent part, with PTSD. In the November 2007 rating decision, the RO determined that new and material evidence had been submitted to reopen the claim, based on receipt of the October 1965 service department record, and granted service connection for PTSD on the basis of the Veteran's diagnosis of PTSD and receipt of the CIB as sufficient to concede an in-service stressor. The RO assigned a 30 percent disability rating, effective January 16, 2007.

After review of the evidentiary record, the Board concludes that an effective date of November 9, 2004 for the grant of service connection for PTSD, is warranted.

The Board finds that the October 1965 service department record, showing the Veteran's receipt of the CIB, existed at the time of the original February 2005 rating decision. Indeed, service department records are the type of evidence specifically referred to in the Federal Register which provides that retroactive evaluation of disability is allowed when service department records that had not been associated with the claims file when VA first decided the claim, are submitted. 38 C.F.R. § 3.156(c) (2010). By operation of 38 C.F.R. § 3.156(c), the new and material standard does not apply and the Veteran's claim must be reconsidered to the time of his initial filing.

The competent medical evidence establishes that the Veteran has a current diagnosis of PTSD and that service department records obtained in January 2007 provided the basis for the RO to concede an in-service stressor, thus linking the current psychiatric disability to service. As additional relevant service department records were associated with the claims file that had existed and had not been associated with the claims file when VA first decided the claim in February 2005, the claim must be reconsidered. The date of receipt of the Veteran's original informal claim for service connection is November 9, 2004, which is later than the date entitlement arose on July 19, 2004 when the Veteran was first diagnosed with PTSD, thus there is a basis for establishing an earlier effective date for the grant of service connection.  As such, an effective date of November 9, 2004, but no earlier, is warranted for an award of service connection for PTSD. See 38 U.S.C.A. § 5107(b) (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



(CONTINUED ON NEXT PAGE)






ORDER


Entitlement to an effective date of November 9, 2004, but no earlier, for the grant of service connection for PTSD, is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


